Per Curiam.
The claim is for medical and surgical expenses in the sum of $440, incurred and paid by claimant. It is stipulated by the employer and carrier that “ The only question that will be brought up for review by the Appellate Division is whether under the provisions of section 13 of the Workmen’s Compensation Law, as amended by the Laws of 1927, chapter 553, and under the decisions in the cases of Sandberg v. Seymour Dress Co., Inc. (242 N. Y. 497, affg. 215 App. Div. 728) and Matter of Finkelstein v. New York Merchandise Co. (225 id. 481), claimant is entitled to reimbursement.”
The employer furnished Dr. Sieken. No claim is made for the services of Dr. Sieken. Claimant testified that Dr. Sieken ceased to render services “ because he was laid up,” and because Dr. Sieken “ told me I need a special doctor to be operated on again. * * * He said, rush to New York as soon as possible.” Claimant told Mr. Feldman, who had sent her to Dr. Sieken, what Dr. Sieken had said to her, and Feldman then said to rush to New York. Claimant *117did not know to what doctor or surgeon she would apply in New York. Her employer told her “ to go to any doctor you want to. * * * Go to any doctor you want as soon as possible.” The medical and surgical expenses for which the claim is made were those incurred in New York. These services were not provided by the employer.
The award should be affirmed on the authority of Matter of Weisberg v. Alexander Brothers F. Co. (235 App. Div. 57).
All concur.
Award affirmed, with costs to the State Industrial Board.